EXAMINER’S COMMENT

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance

2.	Claims 1-8 AND 10-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The Double Patenting rejection of claims 1-8 AND 10-15 is hereby withdrawn in view of the Terminal Disclaimer filed on January 20, 2021.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the limitation “calculate a state of the injector on the basis of input variables and an injector model to derive a calculate state, when the input variable comprises at least actuator control signal and the measurement values, compares the calculated state to a target state, produce a state signal based on the comparison between the calculated state to the target state; and produces the actuator control signal to move the needled based on the state signal, wherein the injector model uses as input a start time of the needle lift-off from a needle seat, wherein the injector model comprises: pressure progressions in the volumes of the injector filled with the liquid fuel; mass flow rates between the volumes of the injector filled with the liquid fuel; a kinematic variable of the needle being a position of the needle relative to the needle seat; and dynamics of the actuator of the needle”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JHH/
January 26, 2021
/JOHNNY H. HOANG
Examiner, Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747